          Case 3:18-cv-00462-HTW-JCG Document 70 Filed 11/20/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

    CHAKAKHAN R. DAVIS                                                                               PLAINTIFF

    vs.                                                 CIVIL ACTION No.: 3:18-CV-462-HTW-JCG

    COMMISSIONER OF SOCIAL
    SECURITY ADMINISTRATION                                                                       DEFENDANT

                                                     ORDER

          This matter comes on pursuant to the Report and Recommendation of United States

Magistrate Judge John C. Gargiulo [Docket no. 54]. Magistrate Judge Gargiulo recommends that

plaintiff’s Motion to Reverse and Remand be denied and the Commissioner’s final administrative

decision be affirmed. According to Magistrate Judge Gargiulo’s report and recommendation, the

Administrative Law Judge followed the five-step sequential process to determine whether Davis

is entitled to Social Security benefits and found the following: (1) Davis had not engaged in any

substantial gainful activity since December 30, 2014, the date of her application; (2) that Davis has a

severe impairment of adjustment disorder with anxiety and depressed mood; (3) that Davis did not

have an impairment or combination of impairments that met or medically equaled the severity of one

of the listed impairments in Appendix 1 to Subpart P of 20 C.F.R. § 4041; (4) that Davis had no past

relevant work; and (5) that there are jobs that exist in significant numbers in the national economy that

Davis could perform.

          Plaintiff filed her objection to the report and recommendation arguing grounds not

presented in her initial brief: the residual functional capacity assessment of the ALJ and the

ultimate step five (5) sequential evaluation finding. As defendant correctly noted in its response in



1
  Appendix 1 to Subpart P of 20 C.F.R. § 404 is the section of the administrative code that lists impairments for which
the Social Security Administration may award benefits and is so voluminous that this court will not replicate such in
this opinion.

                                                          1
       Case 3:18-cv-00462-HTW-JCG Document 70 Filed 11/20/20 Page 2 of 3




opposition to plaintiff’s objection to the report and recommendation, Davis did not designate

specific issues in her appeal to this court. Accordingly, Magistrate Judge Gargiulo interpreted her

notice of appeal to include one issue – whether her medical records from the Claiborne County

Medical Center would have changed the outcome of the ALJ’s decision. Plaintiff failed in her

initial briefing to include any other legal arguments.

         Plaintiff herein is acting pro se2. A pro se litigant “must comply with statutory obligations

and abide by the rules of this Court.” Legget v. PSS World Med., Inc., No. L-07-63, 2009 U.S.

Dist. LEXIS 15937, at *12 (S.D. Tex. Mar. 2, 2009) (Citing Castro Romero v. Becken, 256 F.3d

349, 354 n.2 (5th Cir. 2001); United States v. Wilkes, 20 F.3d 651, 653 (5th Cir. 1994)).

         The United States Supreme Court specifically cautioned pro se litigants that:

         District judges have no obligation to act as counsel or paralegal to pro se litigants.
         In McKaskle v. Wiggins, 465 U.S. 168, 183-184, 79 L. Ed. 2d 122, 104 S. Ct. 944
         (1984), the Court stated that “[a] defendant does not have a constitutional right to
         receive personal instruction from the trial judge on courtroom procedure” and that
         “the Constitution [does not] require judges to take over chores for a pro se
         defendant that would normally be attended to by trained counsel as a matter of
         course.” See also Martinez v. Court of Appeal of Cal., Fourth Appellate Dist., 528
         U.S. 152, 162, 145 L. Ed. 2d 597, 120 S. Ct. 684 (2000)

Pliler v. Ford, 542 U.S. 225, 231, 124 S. Ct. 2441, 2446 (2004).

         “A document filed pro se is ‘to be liberally construed,’ Estelle v. Gamble, 429 U.S.
         97, 106 (1976) and ‘a pro se complaint, however inartfully pleaded, must be held
         to less stringent standards than formal pleadings drafted by lawyers,’ ibid. (internal
         quotation marks omitted). Cf. Fed. Rule Civ. Proc. 8(f) (‘All pleadings shall be so
         construed as to do substantial justice’).”

Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 2200, 167 L. Ed. 2d 1081 (2007).




2
 pro se n. (1857): One who represents oneself in a court proceeding without the assistance of a lawyer <the third case
on the court's docket involving a pro se>. — Also termed pro per; self-represented litigant; (rarely) pro se-er.
PRO SE, Black's Law Dictionary (11th ed. 2019)

                                                          2
      Case 3:18-cv-00462-HTW-JCG Document 70 Filed 11/20/20 Page 3 of 3




       “Although we liberally construe the briefs of pro se appellants, we also require that

arguments must be briefed to be preserved.” Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993)

(Quoting Price v. Digital Equip. Corp., 846 F.2d 1026, 1028 (5th Cir.1988)).

       Based upon the report and recommendation of the Magistrate Judge Gargiulo, the

submissions of the parties and the relevant case law, this court, having given full consideration to

such, finds the Report and Recommendation well taken. Therefore, the Report and

Recommendation of United States Magistrate Judge John C. Gargiulo [Docket no. 54] is hereby

adopted as the order of this court.

       IT IS, THEREFORE, ORDERED that the Report and Recommendation of United

States Magistrate Judge John C. Gargiulo [Docket no. 54] is hereby ADOPTED as the order

of this court.

       IT IS FURTHER ORDERED that plaintiff’s Motion to Reverse and Remand [Docket

no. 39] is hereby DENIED.

       IT IS FURTHER ORDERED that defendant’s Final Administrative Decision is

AFFIRMED.

       IT IS FUTHER ORDERED that defendant’s Motion for Extension of Time to File

Response [Docket no. 59] is hereby retroactively GRANTED.

       IT IS FURTHER ORDERED that plaintiff’s Motion to Strike [Docket no. 63] is

hereby rendered MOOT and DENIED AS SUCH.

       IT IS FINALLY ORDERED that the complaint in this lawsuit is hereby DISMISSED

WITH PREJUDICE and the parties are to bear their own costs.

       SO ORDERED AND ADJUDGED this the 20th day of November, 2020.

                                      s/ HENRY T. WINGATE
                                      UNITED STATES DISTRICT COURT JUDGE

                                                 3
